Opinion of the Court
Darden, Judge:
The appellant has been convicted by special court-martial of three unauthorized absences and two instances of larceny, in violation of Articles 86 and 121, Uniform Code of Military Justice, 10 USC §§ 886 and 921. Each of these offenses was committed before August 1, 1969, the effective date of the Manual for Courts-Martial, United States, 1969 (Revised edition). Entry for sentencing purposes of a record showing a series of six Article 15 punishments was therefore in error. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970).
Considering the existence of two previous convictions and that Gauthier was given a sentence less than the maximum in a pretrial agreement, we are satisfied he was not harmed by the wrongful introduction of the Article 15 punishment. Accordingly, the decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.